Title: From Thomas Jefferson to Cambray, 13 January 1786
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de



Sir
Paris Jan. 13. 1786.

I received this day your favor of the 10th. instant. Dr. Franklin did not leave with me any Certificates old or new either for yourself or any other person, neither is it in my power to give you any information on that subject. I think it would be adviseable for you to write to M. Otto, Chargé des affaires of France at New York, who can make the necessary enquiries for you, of Dr. Franklin, Mr. Morris, or the new board of Treasury as he shall find expedient.
I recall with great satisfaction the remembrance of the acquaintance I had the honor of contracting with you at Baltimore, and should be very happy to see you whenever you come to Paris. Accept my congratulations on your marriage and happy establishment in your own country, and assurances of the respect and esteem with which I have the honor to be Dear Sir, your most obedient & most humble servt.,

Th: Jefferson

